Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Terminal Disclaimer and Claims filed on 03/16/2021 

Response to Arguments
Applicant’s remarks and Amendments have been fully considered.    In response to the Terminal Disclaimer, Amendments and Remarks filed on 03/16/2021, all rejections and objections have been withdrawn

Allowable Subject Matter
Claims 21-40 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 21, 33 and 38 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a computing system, or a computer readable medium having instructions to control a computing system or a method of object scanning as recited in “a communication interface configured to communicate with: 
(i) a first camera configured to generate a first set of calibration images, 
(ii) a second camera configured to generate a second set of one or more calibration images, and
(iii) a rotatable platform that is transparent and that is disposed between the first camera and the second camera, 
wherein the first camera is pointed toward a first surface of the platform, and the second camera is pointed toward a second and opposite surface of the platform; and 
a control circuit configured to perform camera calibration when a three-dimensional (3D) calibration pattern is disposed on the first surface of the platform, wherein the 3D calibration pattern comprises a polyhedron having a plurality of faces that include a first set of faces and an additional face that is not part of the first set of faces, and comprises a first set of 2D calibration patterns disposed on respective faces of the first set of faces, wherein the camera calibration is performed by: 
receiving the first set of calibration images, wherein the first set of calibration images represent the first set of faces of the polyhedron and represent the first set of 2D calibration patterns disposed respectively on the first set of faces, without representing the additional face of the polyhedron; 
receiving the second set of one or more calibration images, wherein the second set of one or more calibration images represent the additional face of the polyhedron; 
determining, based on the first set of calibration images and the second set of one or more calibration images, a spatial relationship between the first camera and the second camera” as combined with other limitations in claims 21, 33 and 38. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698